Civilian fay; dismissal; misconduct. — Plaintiff, a civilian accountant with the United States Air Force in Germany, was separated for misconduct while off-duty. Plaintiff sues in this court from an adverse decision by the Board of Appeals and Beview of the Civil Service Commission and seeks back pay from the date of his alleged illegal removal from his civilian position effective April 30,1964, to date of judgment. Testimony was taken on behalf of both parties and on August 23,1968, a written stipulation of settlement was filed in the court, in which it was stated that the parties have agreed to compromise the claims set forth in the petition pursuant to the terms set forth in defendant’s counteroffer and pursuant to Which defendant concedes that plaintiff is entitled to judgment against defendant in the amount of $26,-000, and plaintiff agrees to accept this sum in full settlement of all claims set forth in the petition, with the further provision that there shall be subtracted therefrom $351.63 representing the premium contribution which plaintiff would have made during the period May 18, 1964, to June 30, 1968, to Federal Employment Group' Life Insurance; $6,402.00 representing that portion of the contribution (including interest through August 31, 1968) to the Civil Service Betirement and Disability Fund which plaintiff made but withdrew subsequent to his removal; and $3,277.23 which is the contribution to the Civil Service Betirement and Disability Fmid for the period May 18, 1964, until June 30, 1968, that is due and owing to the Fund by reason of plaintiff’s entitlement to reinstatement for that period. Judgment was entered for plaintiff in the sum of $26,000, on August 29, 1968.